Exhibit 10.9

 

Preparer

Information Douglas A. Park, Esq., Paul, Hastings, Janofsky & Walker LLP, 600
Peachtree Street, Suite 2400, Atlanta, Georgia 30308

(404) 815-2343

 

SPACE ABOVE THIS LINE

FOR RECORDER

 

SECOND AMENDMENT TO IOWA SHORE MORTGAGE

 

This SECOND AMENDMENT TO IOWA SHORE MORTGAGE (this “Amendment”) is entered into
as of July 12, 2005, between DIAMOND JO, LLC (formerly known as Peninsula Gaming
Company, LLC), a Delaware limited liability company (the “Company”), and WELLS
FARGO FOOTHILL, INC., a California corporation, as agent for the Lenders
(“Agent”; Agent, together with its successors and assigns, is referred to herein
as “Mortgagee”).

 

W I T N E S S E T H:

 

WHEREAS, the Company, Diamond Jo Worth, LLC, a Delaware limited liability
company, and The Old Evangeline Downs, L.L.C., a Louisiana limited liability
company, as borrowers (collectively, “Borrowers”), Mortgagee, and the Lenders
(as defined therein) are parties to that certain Loan and Security Agreement
dated as of June 16, 2004, as amended by that certain First Amendment to Loan
and Security Agreement dated as of November 10, 2004, as further amended by that
certain Second Amendment to Loan and Security Agreement dated as of even date
herewith (the “Second Amendment to Loan Agreement”) and as supplemented by that
certain Borrower Supplement No. 1 dated as of May 13, 2005 (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”);

 

WHEREAS, as an inducement for Mortgagee and the Lenders to enter into the Loan
Agreement, the Company executed and delivered that certain Mortgage, Leasehold
Mortgage, Assignment of Rents, Security Agreement and Fixture Financing
Statement dated as of June 16, 2004, recorded on June 18, 2004, as Document
No. 10729-04 in the official records of the Recorder of Dubuque County, Iowa,
 as amended by that certain First Amendment to Iowa Shore Mortgage dated as of
November 10, 2004, recorded on November 12, 2004, as Document No. 2004-00019859
in the official records of the Recorder of Dubuque County, Iowa (the “Mortgage”;
capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Mortgage), in favor of Mortgagee for the
benefit of the Lender Group;

 

WHEREAS, Borrowers, Mortgagee and the Lenders have agreed to amend the Loan
Agreement pursuant to the Second Amendment to Loan Agreement; and

 

WHEREAS, the Company and Mortgagee have agreed to amend the Mortgage on the
terms and conditions set forth herein;

 

--------------------------------------------------------------------------------


 

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.             Amendments to the Mortgage.

 

(a)           The cover page of the Mortgage is hereby modified and amended by
deleting “$49,666,667” therefrom and in place thereof inserting “$64,666,667”.

 

(b)           The preamble of the Mortgage is hereby modified and amended by
amending and restating such paragraph in its entirety as follows:

 

“This Mortgage (this “Shore Mortgage”) is made as of June 16, 2004, by Diamond
Jo, LLC (formerly known as Peninsula Gaming Company, LLC), a Delaware limited
liability company (the “Company”), in favor of Wells Fargo Foothill, Inc., a
California corporation, as agent (“Agent”; Agent, together with its successors
and assigns, is referred to herein as “Mortgagee”) for the Lenders (as defined
in the hereinafter defined Loan Agreement) under that certain Loan and Security
Agreement dated as of June 16, 2004 (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”) among the Company,
Diamond Jo Worth, LLC, a Delaware limited liability company (“DJW”), The Old
Evangeline Downs, L.L.C., a Louisiana limited liability company (“OED”, together
with DJW and the Company, collectively, “Borrowers,” and each, a “Borrower”),
Mortgagee and Lenders.”

 

(c)           The Granting Clauses of the Mortgage are hereby modified and
amended by amending and restating clause (i) of the Granting Clauses in its
entirety as follows:

 

“(i)          the payment when due of indebtedness evidenced by the Loan
Agreement in the maximum principal sum of $64,666,667, bearing interest as set
forth in the Loan Agreement and maturing on June 15, 2008, such date being the
“Maturity Date”, including, without limitation, all accrued and unpaid interest
thereon, and premiums and penalties, if any, thereon, including late payment
charges and Additional Interest (as defined in Section 5.2 hereof).”

 

(d)           Section 1.9(b) of the Mortgage is hereby modified and amended by
deleting “Borrower” therefrom and in place thereof inserting “the Company”.

 

2.             No Other Amendments or Waivers.  Except as expressly set forth
above, the execution, delivery and effectiveness of this Amendment shall not
operate as an amendment of any right, power or remedy of Mortgagee or the
Lenders under the Mortgage or any of the other Loan Documents, nor constitute a
waiver of any provision of the Mortgage or any of the other Loan Documents. 
Except as expressly set forth above, the text of the Mortgage and all other Loan
Documents shall remain unchanged and in full force and effect and the Company
hereby ratifies and confirms its obligations thereunder.  This Amendment shall
not constitute a modification of the Mortgage or any of the other Loan Documents
or a course of dealing with Mortgagee or the Lenders at variance with the
Mortgage or the other Loan Documents such as to require further notice by
Mortgagee or the Lenders to require strict compliance with the terms of

 

2

--------------------------------------------------------------------------------


 

the Mortgage and the other Loan Documents in the future, except as expressly set
forth herein.  The Company acknowledges and expressly agrees that Mortgagee and
the Lenders reserve the right to, and do in fact, require strict compliance with
all terms and provisions of the Mortgage and the other Loan Documents, as
amended herein.  The Company has no knowledge of any challenge to Mortgagee’s or
any Lender’s claims arising under the Loan Documents, or to the effectiveness of
the Loan Documents.

 

3.             Conditions Precedent to Effectiveness.  This Amendment shall
become effective as of the date hereof when, and only when, Mortgagee shall have
received:

 

(a)           counterparts of this Amendment duly executed and delivered by the
Company and Mortgagee;

 

(b)           evidence in form and substance satisfactory to Mortgagee that the
Company shall have received all licenses (including the Gaming Licenses),
approvals or evidence of other actions required by any Governmental Authority,
including the Louisiana Regulatory Authorities and the Iowa Gaming Authorities,
in connection with the execution and delivery by the Company of this Amendment
or with the consummation of the transactions contemplated hereby; and

 

(c)           such other information, documents, instruments or approvals as
Mortgagee or Mortgagee’s counsel may reasonably require.

 

4.             Representations and Warranties of the Company.  In consideration
of the execution and delivery of this Amendment by Mortgagee, the Company hereby
represents and warrants in favor of Mortgagee and the Lenders as follows:

 

(a)           the execution, delivery, and performance by the Company of this
Amendment have been duly authorized by all necessary action on the part of the
Company;

 

(b)           the execution, delivery, and performance by the Company of this
Amendment do not and will not (i) violate any provision of federal, state, or
local law or regulation applicable to the Company, the Governing Documents of
the Company, or any order, judgment, or decree of any court or other
Governmental Authority binding on the Company, (ii) conflict with, result in a
breach of, or constitute (with due notice or lapse of time or both) a default
under any material contractual obligation of the Company, (iii) result in or
require the creation or imposition of any Lien of any nature whatsoever upon any
properties or assets of the Company, other than Permitted Liens (as defined in
the Loan Agreement), or (iv) require any approval of the Company’s members or
shareholders or any approval or consent of any person or entity under any
material contractual obligation of the Company;

 

(c)           the execution, delivery, and performance by the Company of this
Amendment do not and will not require any registration with, consent, or
approval of, or notice to, or other action with or by, any Governmental
Authority or other person or entity, other than any consent or approval that has
been obtained and remains in full force and effect;

 

(d)           this Amendment, when executed and delivered by the Company, will
be the legally valid and binding obligation of the Company, enforceable against
the Company in

 

3

--------------------------------------------------------------------------------


 

accordance with its terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights generally;

 

(e)           No Default or Event of Default exists under the Mortgage or the
other Loan Documents; and

 

(f)            As of the date hereof, all representations and warranties of the
Company set forth in the Mortgage and the other Loan Documents are true, correct
and complete in all material respects, except to the extent such representation
or warranty expressly relates to an earlier date (in which case such statement
was true and correct on and as of such earlier date).

 

5.             Counterparts.  This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement.  In proving this
Amendment in any judicial proceedings, it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom such
enforcement is sought.  Any signatures delivered by a party by facsimile
transmission or by e-mail transmission of an adobe file format document (also
known as a PDF file) shall be deemed an original signature hereto.

 

6.             Reference to and Effect on the Loan Documents.  Upon the
effectiveness of this Amendment, on and after the date hereof, each reference in
the Mortgage to “this Mortgage”, “hereunder”, “hereof” or words of like import
referring to the Mortgage, and each reference in the other Loan Documents to
“the Mortgage”, “thereunder”, “thereof” or words of like import referring to the
Mortgage, shall mean and be a reference to the Mortgage as amended hereby.

 

7.             Costs, Expenses and Taxes.  The Company agrees to pay on demand
all costs and expenses in connection with the preparation, execution, and
delivery of this Amendment and the other instruments and documents to be
delivered hereunder, including, without limitation, the fees and out-of-pocket
expenses of counsel for Mortgagee with respect thereto and with respect to
advising Mortgagee as to its rights and responsibilities hereunder and
thereunder.  In addition, the Company agrees to pay any and all stamp and other
taxes payable or determined to be payable in connection with the execution and
delivery of this Amendment and the other instruments and documents to be
delivered hereunder, and agree to save Mortgagee and the Lenders harmless from
and against any and all liabilities with respect to or resulting from any delay
in paying or omission to pay such taxes.  The Company hereby acknowledges and
agrees that Mortgagee may, without prior notice to Borrowers, charge such costs
and fees to Borrowers’ Loan Account pursuant to Section 2.6(d) of the Loan
Agreement.

 

8.             Section Titles.  The section titles contained in this Amendment
are included for the sake of convenience only, shall be without substantive
meaning or content of any kind whatsoever, and are not a part of the agreement
between the parties.

 

9.             Entire Agreement.  This Amendment and the other Loan Documents
constitute the entire agreement and understanding between the parties hereto
with respect to the transactions contemplated hereby and thereby and supersede
all prior negotiations, understandings and agreements between such parties with
respect to such transactions.

 

4

--------------------------------------------------------------------------------


 

10.           GOVERNING LAW.  THE COMPANY AND MORTGAGEE AGREE THAT THE RIGHTS
AND OBLIGATIONS UNDER THIS AMENDMENT REGARDING THE CREATION, PERFECTION AND
ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS HEREIN GRANTED SHALL BE GOVERNED
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE
OF IOWA.  ALL OTHER PROVISIONS OF THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.

 

11.           Loan Document.  This Amendment shall be deemed to be a Loan
Document for all purposes.

 

[Remainder of page intentionally left blank.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the day and year first written above.

 

IMPORTANT:  READ BEFORE SIGNING.  THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE.  NO OTHER TERMS
OR ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY
ENFORCED.  YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN
AGREEMENT.  THIS NOTICE APPLIES TO ALL AGREEMENTS ENTERED INTO TO WHICH THE
COMPANY AND MORTGAGEE ARE PARTIES

 

COMPANY:

DIAMOND JO, LLC (formerly known as
Peninsula Gaming Company, LLC), a Delaware
limited liability company

 

 

 

 

 

By:

/s/ Natalie A. Schramm

 

 

Title:

Natalie A. Schramm

 

 

 

 

 

MORTGAGEE:

WELLS FARGO FOOTHILL, INC.,

 

a California corporation

 

 

 

 

 

By:

/s/ Larissa Megerdichian

 

 

Title:

Vice President

 

 

Iowa Shore Mortgage

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT OF THE COMPANY

 

STATE OF Iowa

)

 

)ss:

COUNTY OF Dubuque

)

 

On this 7th day of June, A.D., 2005, before me, a Notary Public in and for the
State of Iowa, personally appeared Natalie Schramm, to me personally known, who
being by me duly sworn did say that the person is (a) (the) CFO of Diamond Jo,
LLC, a Delaware limited liability company, executing the foregoing instrument,
that the instrument was signed on behalf of the said limited liability company
by authority of the limited liability company and the said Natalie Schramm
acknowledged the execution of said instrument to be the voluntary act and deed
of said limited liability company by it voluntarily executed.

 

 

 

           /s/Karen M. Beetem                                         

 

 

 

Notary Public in the State of Iowa

 

Iowa Shore Mortgage

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT OF MORTGAGEE

 

STATE OF California

 

)

 

)ss:

 

COUNTY OF Los Angeles

 

)

 

On this 11th day of May, A.D., 2005, before me, a Notary Public in and for the
State of California, personally appeared Larissa Megerdichian, to me personally
known, who being by me duly sworn did say that the person is (a) (the) Vice
President of Wells Fargo Foothill, Inc., a California corporation, executing the
foregoing instrument, that the instrument was signed on behalf of the said
corporation by authority of the corporation and the said Larissa Megerdichian
acknowledged the execution of said instrument to be the voluntary act and deed
of said corporation by it voluntarily executed.

 

 

               /s/K. Melissa Chavez                                  

 

 

 

Notary Public in the State of

 

Iowa Shore Mortgage

 

--------------------------------------------------------------------------------